 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BRIGGS MATHESON (CABN 291287)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6844
 7        FAX: (415) 436-7234
          briggs.matheson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   Case No. 19-CR-225-RS
                                                     )
14           Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER TO
                                                     )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
15      v.                                           )   ACT
                                                     )
16   CHAD SUNDERLAND,                                )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On August 27, 2019, the parties in the above-captioned case appeared before this Court for a
20 status conference. At that time, the parties informed the Court that the government had recently

21 produced additional discovery and that the parties were engaged in discussion regarding a potential

22 resolution of the case. The parties therefore asked the Court to set a further status conference on

23 October 1, 2019. With the agreement of the parties as explained on the record during the status

24 conference, the Court enters this order documenting the exclusion of time under the Speedy Trial Act

25 from July 17, 2019 to August 27, 2019 (inclusive), pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

26 The parties agreed to the exclusion of time under the Speedy Trial Act to allow for effective preparation

27 of defense counsel—specifically, to allow counsel to review the materials produced by the United States

28 and to evaluate this case. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The parties agree that the ends of justice

     STIPULATION AND [PROPOSED] ORDER                1
     19-CR-225 RS
 1 are served by granting the continuance and outweigh the interests of the public and the defendant in a

 2 speedy trial.

 3           IT IS SO STIPULATED.

 4

 5                                                         DAVID L. ANDERSON
                                                           United States Attorney
 6

 7    Dated: August 27, 2019                               __/s/___________________________________
                                                           BRIGGS MATHESON
 8
                                                           Assistant United States Attorney
 9

10

11
      Dated: August 27, 2019                               __/s/___________________________________
12                                                         ANN MCGLENON
                                                           Counsel for Defendant CHAD SUNDERLAND
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER               2
     19-CR-225 RS
 1                                           [PROPOSED] ORDER

 2          Based on the reasons stated on the record and in the stipulation of the parties above, the Court

 3 hereby ORDERS that the exclusion of time from August 27, 2019, to October 1, 2019 (inclusive), is

 4 warranted and that the ends of justice served by the continuance outweigh the best interests of the public

 5 and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A). The failure to grant the requested

 6 continuance would deny defendant effective preparation of counsel. 18 U.S.C. §§ 3161(h)(7)(B)(iv).

 7

 8

 9    Dated: 8/28/19                                        HON. RICHARD SEEBORG
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                3
     19-CR-225 RS
